DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 8 and 10-23 are pending with claims 16-22 withdrawn and claim 23 new. 
Examiner’s Note
When making amendments to the claims Applicant is advised to be careful and not add new matter.  If Applicant believes that support is present in the Figures then Applicant is advised to consider amending the text of the Specification to capture the new limitations while being careful not to add new matter.  Applicant is advised to precisely point out where in the disclosure as filed, not the PGPUB, support is present for any amendments.
WITHDRAWN OBJECTIONS
All objections of record in the Office Action mailed 7/7/2021 have been withdrawn due to Applicant’s amendments in the Paper filed 10/25/2021.
WITHDRAWN REJECTIONS
All rejections of record in the Office Action mailed 7/7/2021 have been withdrawn due to Applicant’s amendments in the Paper filed 10/25/2021.
NEW REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Official Correspondence.
Claim Rejections - 35 USC § 102
Claim(s) 8, 12 and 23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Burdette (US 4,596,713) with evidence by Thode (US 5,892,072).
Regarding Clam 8, Burdette (‘713) teaches a method for suppressing digestive tract symptoms arising from ingestion of a medium chain fatty acid-containing lipid, comprising ingesting a composition obtained by blending a long chain fatty acid-containing lipid with the medium chain fatty acid- containing lipid wherein a blending proportion of the long chain fatty acid containing lipid is 30 mass% or more and 200 mass% or less based on a blending amount of the medium chain fatty acid-containing lipid (See Abs., col. 1, l. 20+, col. 7, l. 15+, col. 10, l. 9+, l. 57 + wherein the ingested coconut oil which naturally has a ratio of long chain fatty acid to medium chain fatty acid within the claimed ratio range and inherently suppresses digestive tract symptoms as the same amount of long chain fatty acid to medium chain fatty acid as claimed. Applicant defines in the Specification medium chain fatty acids as having 6 to 12 carbons and long chain fatty acids as having 13-30 carbons.  The claimed 30% to 200% corresponds to a long chain/short chain ratio of 30/130 (23%) to 200/300 (67%) which equates to 23% - 67% long chain fatty acids and 77% to 33% short chain fatty acids.  See as evidence col. 1, l. 17+ of Thode (US 5,892,072) where coconut oil is known to naturally include about 55-72% C12 and C10 and less short chain fatty acids with the balance, 28-45%, being long chain fatty acids.).

    PNG
    media_image1.png
    210
    334
    media_image1.png
    Greyscale

Regarding Clam 12, Burdette (‘713) teaches a method wherein the medium chain fatty acid-containing lipid contains a constituent fatty acid having 6 to 12 carbon atoms, and the long chain fatty acid-containing lipid contains a constituent fatty acid having 13 to 30 carbon atom (See Abs., col. 1, l. 20+, col. 7, l. 15+, col. 10, l. 9+, l. 57 + wherein the ingested coconut oil which naturally has long chain fatty acid and medium chain fatty acid within the claimed carbon atom chain length.  See as evidence col. 1, l. 17+ of Thode (US 5,892,072) where coconut oil is known to naturally include C12 and C10 and less short chain fatty acids and C14, C16, C18 long chain fatty acids.  Note that C13 fatty acids are generally known to substantially not exist as fatty acids are known as being to even numbers of carbon fatty acid chains.).
Regarding Clam 23, Burdette (‘713) teaches a method wherein a blending proportion of the long chain fatty acid-containing lipid is 50 mass% or more and 120 mass% or less based on a blending amount of the medium chain fatty acid-containing lipid (See Abs., col. 1, l. 20+, col. 7, l. 15+, col. 10, l. 9+, l. 57+ wherein the ingested coconut oil naturally has a ratio of long chain fatty acid to medium chain fatty acid within the claimed range. Applicant defines in the Specification medium chain fatty acids as having 6 to 12 carbons and long chain fatty acids as having 13-30 carbons.  The claimed 50% to 120% corresponds to a long chain/short chain ratio of 50/150 (33%) to 120/220 (54%) which equates to 33% - 54% long chain fatty acids or 77% to 46% short chain fatty acids.  See as evidence Thode (US 5,892,072) where coconut oil is known to naturally include about 55-72% C12 and C10 and less short chain fatty acids with the balance, 28-45%, being long chain fatty acids.).
Claim(s) 8, 10-13 and 23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tsukiyama et al. (WO 2016/121675).
Regarding Clam 8, Tsukiyama (‘675) teaches a method for suppressing digestive tract symptoms arising from ingestion of a medium chain fatty acid-containing lipid, comprising ingesting a composition obtained by blending a long chain fatty acid-containing lipid with the medium chain fatty acid- containing lipid wherein a blending proportion of the long chain fatty acid containing lipid is 30 mass% or more and 200 mass% or less based on a blending amount of the medium chain fatty acid-containing lipid (See paras. 3, 7, 18 and Claim 1, 5-35% long chain and 65-95% medium chain.  The claimed 30% to 200% corresponds to a long chain/short chain ratio of 30/130 (23%) to 200/300 (67%) which equates to 23% - 67% long chain fatty acids or 77% to 33% short chain fatty acids.).
Regarding Claim 10, Tsukiyama (‘675) teaches wherein the digestive tract symptoms are upper digestive tract symptoms (See para. 3.).
Regarding Claim 11, Tsukiyama (‘675) teaches wherein the digestive tract symptoms are symptoms in at least one of an esophagus and a stomach (See para. 3.).
Regarding Clam 12, Tsukiyama (‘675) teaches a method wherein the medium chain fatty acid-containing lipid contains a constituent fatty acid having 6 to 12 carbon atoms, and the long chain fatty acid-containing lipid contains a constituent fatty acid having 13 to 30 carbon atom (See paras. 15-16, medium chain fatty acids having 6-10 carbons and long chain fatty acids having 12 or more carbons.).
Regarding Claim 13, Tsukiyama (‘675) teaches wherein the medium chain fatty acid-containing lipid contains octanoic acid and decanoic acid as a constituent fatty acid, and the long chain fatty acid-containing lipid contains palmitic acid, oleic acid and linoleic acid as a constituent fatty acid (See para. 16.).
Regarding Clam 23, Tsukiyama (‘675) teaches a method wherein a blending proportion of the long chain fatty acid-containing lipid is 50 mass% or more and 120 mass% or less based on a blending amount of the medium chain fatty acid-containing lipid (See paras. 3, 7, 18 and Claim 1, 5-35% long chain and 65-95% medium chain. The claimed 50% to 120% corresponds to a long chain/short chain ratio of 50/150 (33%) to 120/220 (54%) which equates to 33% - 54% long chain fatty acids or 77% to 46% short chain fatty acids.).
Claim Rejections - 35 USC § 103
Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsukiyama et al. (WO 2016/121675).
Regarding Claim 14, Tsukiyama (‘675) teaches the method discussed above including incorporating the fatty acids with other ingredients including sugar, eggs, milk and other ingredients (See paras. 28-29 and 51.), however, fails to expressly teach wherein a blending amount of the medium chain fatty acid-containing lipid is 3 g or more and 15 g or less per 100 g of the composition.
Applicant does not set forth any non-obvious unexpected results for selecting one type of food form over another.
It would have been obvious to incorporate the fatty acid composition in any effective amount, including the amount as claimed to provide a composition that is effective for its intended use.  Making any selection of amount would have been within the skill set of a person having ordinary skill in the art to provide a composition that is effective for its intended purpose.
Regarding Claim 15, Tsukiyama (‘675) teaches the method discussed above including the fatty acids incorporated with other ingredients including sugar, eggs, milk and other ingredients (See paras. 28-29 and 51.), however, fails to expressly teach wherein the composition is in a form of a fluid diet, a semi-fluid diet, jelly, gel, powder, formulated milk powder, fermented milk, a bar, mousse, chocolate, a biscuit or ice cream.
Applicant does not set forth any non-obvious unexpected results for selecting one type of food form over another.
The composition used in Tsukiyama’s (‘675) method is either the same as claimed or it would have been obvious to incorporate the fatty acids into any type of food as desired by a user, including the types as claimed.  Making any selection of types would have been within the skill set of a person having ordinary skill in the art to provide a composition that is effective for its intended purpose.
Claims 8, 10-15 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burdette (US 4,596,713) in view of and Tsukiyama et al. (WO 2016/121675) with evidence by Thode (US 5,892,072).
If the claims are not interpreted as being anticipated by Burdette (US 4,596,713) then the claims are not patentable for the reasons below.
Regarding Clam 8, teaches preparing coconut oil food product for human consumption that includes ingestion of a medium chain fatty acid-containing lipid, comprising ingesting a composition obtained by blending a long chain fatty acid-containing lipid with the medium chain fatty acid- containing lipid wherein a blending proportion of the long chain fatty acid containing lipid is 30 mass% or more and 200 mass% or less based on a blending amount of the medium chain fatty acid-containing lipid (See Abs., col. 1, l. 20+, col. 7, l. 15+, col. 10, l. 9+, l. 57 + wherein the ingested coconut oil which naturally has a ratio of long chain fatty acid to medium chain fatty acid within the claimed range and inherently suppressed digestive tract symptoms as the same ratio of long chain fatty acid to medium chain fatty acid as claimed is present. Applicant defines in the Specification medium chain fatty acids as having 6 to 12 carbons and long chain fatty acids as having 13-30 carbons.  The claimed 30% to 200% corresponds to a long chain/short chain ratio of 30/130 (23%) to 200/300 (67%) which equates to 23% - 67% long chain fatty acids or 77% to 33% short chain fatty acids.  See as evidence col. 1, l. 17+ of Thode (US 5,892,072) where coconut oil is known to naturally include about 55-72% C12 and C10 and less short chain fatty acids with the balance, 28-45%, being long chain fatty acids.), 

    PNG
    media_image1.png
    210
    334
    media_image1.png
    Greyscale

however, fails to expressly describe a method for suppressing digestive tract symptoms.
Tsukiyama (‘675) teaches a method for suppressing digestive tract symptoms arising from ingestion of a medium chain fatty acid-containing lipid, comprising ingesting a composition obtained by blending a long chain fatty acid-containing lipid with the medium chain fatty acid- containing lipid wherein a blending proportion of the long chain fatty acid containing lipid is 30 mass% or more and 200 mass% or less based on a blending amount of the medium chain fatty acid-containing lipid (See paras. 3, 7, 18 and Claim 1, 5-35% long chain and 65-95% medium chain.  The claimed 30% to 200% corresponds to a long chain/short chain ratio of 30/130 (23%) to 200/300 (67%) which equates to 23% - 67% long chain fatty acids or 77% to 33% short chain fatty acids.).
It would have been obvious to a person having ordinary skill in the art at the time of filing with Burdette (‘713) in view of Tsukiyama (‘675) to feed a person coconut oil laden food, like popcorn cooked with coconut oil, as taught by Burdette (‘713) to suppress digestive tract symptoms of a person.
Regarding Claim 10, Burdette (‘713) teaches the method discussed above, however, fails to expressly disclose wherein the digestive tract symptoms are upper digestive tract symptoms.
Tsukiyama (‘675) teaches wherein the digestive tract symptoms are upper digestive tract symptoms (See para. 3.).
It would have been obvious to a person having ordinary skill in the art at the time of filing with Burdette (‘713) and Tsukiyama (‘675) before them that a person who consumes Burdette’s (‘713) coconut oil covered popcorn would be able to address their upper digestive tract symptoms.
Regarding Claim 11, Burdette (‘713) teaches the method discussed above, however, fails to expressly disclose wherein the digestive tract symptoms are symptoms in at least one of an esophagus and a stomach.
Tsukiyama (‘675) teaches wherein the digestive tract symptoms are symptoms in at least one of an esophagus and a stomach (See para. 3.)
It would have been obvious to a person having ordinary skill in the art at the time of filing with Burdette (‘713) and Tsukiyama (‘675) before them that a person who consumes Burdette’s (‘713) coconut oil covered popcorn would be able to address their at least one of an esophagus and a stomach symptoms.
Regarding Clam 12, Burdette (‘713) teaches a method wherein the medium chain fatty acid-containing lipid contains a constituent fatty acid having 6 to 12 carbon atoms, and the long chain fatty acid-containing lipid contains a constituent fatty acid having 13 to 30 carbon atom (See Abs., col. 1, l. 20+, col. 7, l. 15+, col. 10, l. 9+, l. 57 + wherein the ingested coconut oil which naturally has long chain fatty acid and medium chain fatty acid within the claimed carbon atom chain length.  See as evidence Thode (US 5,892,072) where coconut oil is known to naturally include C12 and C10 and less short chain fatty acids and C14, C16, C18 long chain fatty acids.  Note that C13 fatty acids are generally known to substantially not exist as fatty acids are known to even number of carbon fatty acid chains.).
Regarding Claim 13, Burdette (‘713) teaches the method discussed above, however, fails to expressly disclose wherein the medium chain fatty acid-containing lipid contains octanoic acid and decanoic acid as a constituent fatty acid, and the long chain fatty acid-containing lipid contains palmitic acid, oleic acid and linoleic acid as a constituent fatty acid.
Tsukiyama (‘675) teaches wherein the medium chain fatty acid-containing lipid contains octanoic acid and decanoic acid as a constituent fatty acid, and the long chain fatty acid-containing lipid contains palmitic acid, oleic acid and linoleic acid as a constituent fatty acid (See para. 16.).
It would have been obvious to a person having ordinary skill in the art at the time of filing with Burdette (‘713) and Tsukiyama (‘675) before them to select an oil that includes the fatty acids as taught by Tsukiyama (‘675) into a food composition to treat their digestive tract symptoms.
Regarding Claim 14, Burdette (‘713) teaches the method discussed above, however, fails to expressly disclose blending amount of the medium chain fatty acid-containing lipid is 3 g or more and 15 g or less per 100 g of the composition.
Applicant does not set forth any non-obvious unexpected results for selecting one type of food form over another.
It would have been obvious to incorporate the fatty acid composition in any effective amount, including the amount as claimed to provide a composition that is effective for its intended use.  Making any selection of amount would have been within the skill set of a person having ordinary skill in the art to provide a composition that is effective for its intended purpose.
Regarding Claim 15, Burdette (‘713) and Tsukiyama (‘675) teach the method discussed above, however, fails to expressly teach wherein the composition is in a form of a fluid diet, a semi-fluid diet, jelly, gel, powder, formulated milk powder, fermented milk, a bar, mousse, chocolate, a biscuit or ice cream.
Applicant does not set forth any non-obvious unexpected results for selecting one type of food form over another.
The composition used in Burdette’s (‘713) or Tsukiyama’s (‘675) method is either the same as claimed or it would have been obvious to incorporate the fatty acids into any type of food as desired by a user, including the types as claimed.  Making any selection of types would have been within the skill set of a person having ordinary skill in the art to provide a composition that is effective for its intended purpose.
Regarding Clam 23, Burdette (‘713) teaches a method wherein a blending proportion of the long chain fatty acid-containing lipid is 50 mass% or more and 120 mass% or less based on a blending amount of the medium chain fatty acid-containing lipid (See Abs., col. 1, l. 20+, col. 7, l. 15+, col. 10, l. 9+, l. 57 + wherein the ingested coconut oil which naturally has a ratio of long chain fatty acid to medium chain fatty acid within the claimed range and inherently suppressed digestive tract symptoms as the same ratio of long chain fatty acid to medium chain fatty acid as claimed is present. Applicant defines in the Specification medium chain fatty acids as having 6 to 12 carbons and long chain fatty acids as having 13-30 carbons.  The claimed 50% to 120% corresponds to a long chain/short chain ratio of 50/150 (33%) to 120/220 (54%) which equates to 33% - 54% long chain fatty acids or 77% to 46% short chain fatty acids.  See as evidence Thode (US 5,892,072) where coconut oil is known to naturally include about 55-72% C12 and C10 and less short chain fatty acids with the balance, 28-45%, being long chain fatty acids.).
ANSWERS TO APPLICANT’S ARGUMENTS
In response to Applicant’s arguments (See p. 5 of Applicant’s Paper filed 10/25/2021.) regarding the relative amount of long chain and medium chain fatty acids, it is noted that said arguments are not persuasive.  The ranges in the claims are very broad and are taught by the cited prior art discussed above.  The relative amounts of fatty acids are naturally occurring in coconut oil and consumed in coconut laden popcorn oil laden as discussed above.
The limitations of the amended/new claims are discussed above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385. The examiner can normally be reached M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/              Primary Examiner, Art Unit 1793                                                                                                                                                                                          	November 5, 2021